Title: Thomas Jefferson to Jonas Keller, 24 January 1818
From: Jefferson, Thomas
To: Keller, Jonas


                    
                        Sir
                        Monticello
Jan. 24. 18
                    
                    On the reciept of your letter of the 15th I communicated it to mr Leitch for the information of those whom it concerned for as I have before informed you, I have no interest in this business, nor any other concern than that of good will to the young man. the accident of a first application to mr Lee for quite a different object made me the channel of communication between in this business. mr Leitch will remit you the 30.D. you charge by the present mail, thro mr Stewart, to whom he will send funds to bring him home. I suggested to mr Leitch that as you considered 5.D. a week an indemnification for the 6. first weeks, of instruction and the use of your loom for mr Stewart, you might possibly think that weekly sum a compensation for his continuance thro’ the year, so that he might still be taught the trade. he said without  hesitation he would give that, on condition that you would engage to furnish him at the end of the year a loom of the best construction at a reasonable price. he will authorise Stewart to make you this proposition. whatever mr Leitch undertakes he will honorably fulfill, for which I will be responsible.   I am sorry to see by your letter that your establishment is not succesful. I feared it as soon as I learned that you intended all to settle together. large establishments are always attended with great risk in every country, but particularly in this. whereas no industrious, sober & skilful individual, possessing an art useful to the country, has ever failed of success as far as I have seen. we have an instance in our little village of Charlottesville in a watchmaker of your country, a Swiss from Neufchatel. he came & settled there a twelvemonth  ago, & every one pronounced that he could not find business enough to give him bread. on the contrary he finds twice as much as he can do, and is making money with a rapidity beyond all his wishes. every neighborhood can furnish demand for a single workman in any useful art; but when the establishment is too large for the demand, it fails of course. should mr Stewart not continue with you, and should your workmen not find demand enough at Washington to keep them there, I am persuaded if they will settle singly in different villages they will find work enough; I am confident and that one of them would find full employment in Charlottesville. he would need no capital but his loom, as house rent, & subsistence would be furnished him on credit till he should be able to draw from his business the means of paying. at first he might not have yarn enough brought	 in to him by the country women, but this would increase as he became known, and as it should be known to them that they could get their yarn knit in a loom, instead of the tedious operation with the needle. cotton thread can always be obtained, & on a credit.   I have thought that in the event of your workmen separating, this kind of information might be useful to you, & therefore have hazarded it. I tender you my friendly wishes for your better success.
                    Th: Jefferson
                